        Case 3:14-cv-00525-JWD-RLB             Document 417       03/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JUNE MEDICAL SERVICES, LLC, et al.                                  CIVIL ACTION

VERSUS                                                              NO. 14-525-JWD-RLB

COURTNEY PHILLIPS, in her official capacity as
Secretary of the Louisiana Department of Health

                                               ORDER

       A telephone status conference was held on March 19, 2021.

       PRESENT:        T. J. Tu
                       Dimitra Dousekias
                       Julie Rickelman
                       Counsel for Plaintiff

                       Babatunde Animashaun
                       Joseph Scott St. John
                       Phyllis E. Glazer
                       Counsel for Defendants

       The parties discussed the status of this matter. Unless the parties are otherwise ordered to

provide additional information, the Court will prepare and issue a ruling on the pending motion

to clarify (R. Doc. 347).

       The undersigned also conducted separate settlement conference sessions with the parties.

Those communications are confidential. After a period of negotiations, the parties have not

reached an agreement. The parties may continue to negotiate among themselves. To the extent a

settlement agreement will not be reached at this time, the parties should move forward with

seeking resolution of remaining fees and costs matters with the trial judge.

       Signed in Baton Rouge, Louisiana, on March 19, 2021.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
C:cv33a; T: 00:30
C:cv38a; T: 00:15
